DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
 
Response to Amendment
The amendment of 02/09/2021 has been entered and fully considered by the examiner.
Claims 56, and 73 have been amended. Claims 1-55, 57, 61-72, 74, and 75 have been canceled. Claims 56, 58-60, and 73 are currently pending in the application with claims 56 and 73 being independent.

	Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 02/18/2021 has been entered and fully considered by the examiner.
Claim Objections
Claim 56 is objected to because of the following informalities: 
Claim 56 recites in line 5: “introducing a tag into said tumor, or tissue region” while it should read: “introducing a tag into said tumor or said tissue region”. 
 Appropriate correction is required.

Claim 59 is objected to because of the following informalities: 
	Claim 59 recites: “said introduction device comprises a cannula or endoscope” while it should read: “said introduction device comprise a cannula or an endoscope”
Appropriate correction is required

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “hand-held component” in claim 73.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 56, 58-60 and 73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 56 and 73, claims recite: “a lock-in amplifier configured for narrow band detection to provide omnidirectional detection for determining the location of said localization tag”. However, the specification does not provide a method or algorithm describing how “the lock-in amplifier” determines the location of the localization tag using a narrow band detection method. In computer-implemented functional claims, the specification should disclose both the computer/ processing component (i.e. the lock-in amplifier) as well as the algorithm and necessary steps and methods required to performed the claimed function [see MPEP section 2161.01]
As a result, one of ordinary skill level in the art would not be able to determine that the applicant had possession of the claimed invention at the time of the filing of the invention and therefore, the claims are considered to lack support in the specification.
Claims 58-60 depend upon unsupported claim and are therefore considered to lack support in the specification as well by virtue of their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56, 58-60 and 73  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 56, claim recites “a patient” in line 2 of the claim and “a subject” in line 3 of the claim. It is not clear what is the relationship between “a patient” and “a subject” recited in the claim and whether they are referring to the same thing or not. As a result, the claim is considered to be indefinite as the metes and bounds of the claim are not clear. For the purposes of examination, it is assumed that both “a subject” and “a patient” are referring to the same thing. 
Claim 56 further recites: “a tumor” in line 1, and then later recites the term “a tumor” in line 3 of the claim. It is not clear whether the second tumor is referring to the same tumor as the first tumor or a different tumor is intended. As a result, the claim is considered to be indefinite as the metes and bounds of the claim are not clear. For the purposes of examination, it is assumed that both are referring to the same tumor. 
Claim 56 further recites: “a tag” in line 1, and then later recites the term “a tag” in line 5 of the claim. It is not clear whether the second tag is referring to the same tag as the first tag or a different tag is intended. As a result, the claim is considered to be indefinite as the metes and bounds of the claim are not clear. For the purposes of examination, it is assumed that both are referring to the same tag
Claim 56 recites the limitation “the location of said tumor” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 56 recites the limitation "the location of said tag" in ultimate line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 56 and 73 recites: “wherein said lock-in amplifier is configured for narrow band detection”. It is not clear what the claim intends by “narrow-band detection”? is it referring to a special method of detection? Or it is merely indicating that a “narrow frequency band” is detected? As a result, the claim is considered to be indefinite as the metes and bounds of the claim are not clear. For the purposes of examination, it is assumed that the narrow band detection is any type of detection involving detection based on a narrow frequency band.
Regarding claim 73, claim recites “a subject” in lines 4-5 of the claim and “a patient” in lines 7 and 8 of the claim. It is not clear what is the relationship between “a patient” and “a subject” recited in the claim and whether they are referring to the same thing or not. As a result, the claim is considered to be indefinite as the metes and bounds of the claim are not clear. For the purposes of examination, it is assumed that both “a subject” and “a patient” are referring to the same thing. 
Claim 73 recites the limitation "the tissue region" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 73 recites the limitation “RFID chip” which is considered to be indefinite as it is not clear what is the abbreviation RFID referring to. For the purposes of examination and in light of the specification, it is assumed that RFID is referring to Radio-Frequency Identification (RFID) chip.
	Claims 58-60- depend upon indefinite claim 56 and are therefore considered to be indefinite as well due to their dependency upon a rejected indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 56, 58-60 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Glossip (PG Pub. 2015/0196369) hereinafter “Glossip” in view of Fabian (U.S. Patent No. 5,057,095) hereinafter “Fabian” and Arai et al. (JP Publication No. 2005-121573A) hereinafter “Arai”.
Regarding claim 56, Glossip discloses a method for activating and locating a tag that is in a tumor, or a tissue region of a patient [see abstract of Glossip] comprising: 
a) positioning a subject with a tumor in an imaging device and determining the location of said tumor with said imaging device [see [0066]-[0067] of Glossip];
b) introducing a tag into said tumor, or tissue region near said tumor, through an introduction device such that said tag is embedded in said tissue region or tumor[see [0050] and [0069] of Glossip disclosing that the tag is placed in or around the lesion], wherein said tag is at least partially covered in a biocompatible material; [see [0052] of Glossip]
c) activating said tag [see [0071] and claim 3 of Glossip] by generating an alternating magnetic field [see [0049] of Glossip; electromagnetic wave is a form of alternating magnetic field] 
d) localizing said tag by detecting said signal [see [0073] of Glossip] 
Glossip does not disclose activating said tag with an excitation coil that is in a pad underneath the patient such that said tag generates a signal in response to said alternating magnetic field, and use of a lock-in amplifier configured for narrow band detection to provide omnidirectional detection for determining the location of said tag.
Fabian, directed towards detecting tagged objects with magnetic field [see abstract of Fabian] discloses activating said tag with an excitation coil [transmit coil 40] that is in a pad positioned beneath the patient [see FIG. 7a and column 7, lines 38-42] such that said tag generates a signal in response to said alternating magnetic field [see column 6, line 58-column 7, line 15]
Arai, directed towards localization of interventional devices using magnetic field [see abstract of Arai] discloses wherein said localizing comprises the use of a lock-in-amplifier [see [0062] of Arai], wherein said lock-in amplifier is configured for narrow-band detection to provide omnidirectional detection for determining the location of said tag [see [0024], [0027] and [0062]of Arai; each of the tags are given a specific narrow band frequency which is detected by the lock-in amplifier and location and direction of the tag is determined in 3D space (i.e. omnidirectional detection.].
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tag activation method of Glossip and use the magnetic field to activate said tag with an excitation coil that is in a pad positioned beneath the patient such that said tag generates a signal in response to said magnetic field according to the teachings of Fabian in order to provide a more convenient method of activation and localization for the tag.[see column 2, lines 43-56 of Fabian] Further, It would have been  obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Glossip and use a lock-in amplifier configured for narrow band detection to provide omnidirectional detection for determining the location of said tag according to the teachings of Arai in order to detect multiple tags each with a different narrowband frequency [see [0024] of Arai]
Regarding claim 58, Glossip further discloses that said introduction device comprises an introduction needle [see [0036]-[0038] and [0042] and [0051] of Glossip].
Regarding claim 59, Glossip further discloses that said introduction device comprises a cannula [see [0051] and [0053] of Glossip] or endoscope.
Regarding claim 60, Glossip further discloses that said tag comprises a radio-frequency identification (RFID) chip.[see [0044] and [0049] of Glossip]
Regarding claim 73, Glossip discloses a system [see abstract of Glossip] comprising: 
a)  a localization tag comprising an RFID chip [see [0049] of Glossip], wherein said localization tag is at least partially covered in a biocompatible material [see [0052] of Glossip]
b) a tag delivery needle [see [0036]-[0038] and [0042] and [0051] of Glossip].for delivering said localization tag into a tumor or tissue of a subject[see [0066]-[0067] of Glossip];
Even though Glossip discloses tracking the tag with magnetic field [see [0049] [0071] and claim 3 of Glossip], Glossip does not disclose activating said tag with an excitation coil that is in a pad underneath the patient such that said tag generates a signal in response to said alternating magnetic field, and use of a lock-in amplifier configured for narrow band detection to provide omnidirectional detection for determining the location of said tag.
Fabian, directed towards detecting tags using magnetic field [see abstract of Fabian] discloses c)  a pad comprising an excitation coil [transmit coil 40], wherein said pad is configured to be placed on an operating table and below a patient [see FIG. 7a and column 7, lines 38-42]  in order to generate a magnetic field [see column 5, lines 37-56 and column 5, lines 64-column 5, line58] that penetrates a patient's body to excite said localization tag;  d) a hand-held component configured to display [see claim 2 of Fabian] the presence of said localization tag [see column 7, lines 40-68].
Arai, directed towards localization of interventional devices using magnetic field [see abstract of Arai] discloses wherein said localizing comprises the use of a lock-in-amplifier [see [0062] of Arai], wherein said lock-in amplifier is configured for narrow-band detection to provide omnidirectional detection for determining the location of said tag [see [0024], [0027] and [0062]of Arai; each of the tags are given a specific narrow band frequency which is detected by the lock-in amplifier and location and direction of the tag is determined ].
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tag activation method of Glossip and use the magnetic field to activate said tag with an excitation coil that is in a pad positioned beneath the patient such that said tag generates a signal in response to said magnetic field according to the teachings of Fabian in order to provide a more convenient method of activation and localization for the tag. .[see column 2, lines 43-56 of Fabian] It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Glossip and use a lock-in amplifier configured for narrow band detection to provide omnidirectional detection for determining the location of said tag according to the teachings of Arai in order to detect multiple tags each with a different narrowband frequency [see [0024] of Arai]
Response to Arguments
Applicant’s arguments with respect to claim(s) 56 and 73 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 9 am-5 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marjan Saboktakin/
Examiner, Art Unit 3793